Title: To Benjamin Franklin from Madame Brillon, 13 [November] 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce samedi 13 [November, 1779] a la thuillerie:
Je ne vous écrirai qu’un mot aujourd’hui mon bon papa, j’ai plusieurs choses indispensables a faire, moins agréables sans doutte que de causér avéc vous; mais le devoir avant tout, ou je ne serois pas la digne fille de mon papa:
Oseroisje encore vous rappeller que vous m’avés promis de m’écrire, qu’il y a 16 jours que je vous ai quitté et que je n’ai entendu parlér de vous, que j’en dois passér encore au moins 12 sans l’éspérance de vous voir! Vous ne m’avés pas oublié, une de vos premiéres quallités est la justice, vous césseriés d’estre juste si vous ne m’aimiés un peu ne futce que par reconnoissance du sentiment respéctueux et tendre qui m’attache a vous pour la vie; adieu mon ami mon bon papa croyés que c’est toujours avéc regrét que je vous quitte, ou que je césse de m’occupér de vous:
Maman, frére, et enfants vous présentent leurs hommages nous faisons ávec votre pérmission mil compliments a mr. votre fils:
 Addressed: A / Monsieur / Monsieur Le docteur Franklin / A Passy prés paris
